Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “104”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claim 1, line 18, it seems that the word “boy” should read “body”.
In claim 15, line 2, it seems that the word “serious” should read “series”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the waterway" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the hot water supply” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2016110265) in view of Zhang (CN 205548336).














[AltContent: textbox (First guiding member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Driving shaft)]
    PNG
    media_image1.png
    795
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    849
    571
    media_image2.png
    Greyscale



Zhang teaches a coffee maker (Fig. 1-2) comprising a vapor outlet (27), and wherein the vapor outlet connects a grinding and brewing chamber (12) and the outside of a main body (4) of the coffee maker for discharging the vapor generated in the grinding and brewing chamber to the outside of the body (p.0148-0149; p.0152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the brewing device of Li, with Zhang, by providing a vapor outlet, for the advantages of discharging the vapor generated in the brewing chamber (Zhang; p.0152).
Regarding claim 2, Li and Zhang combined teach the instant heating smart milk maker as set forth above, wherein the powdered milk feeder drive device comprises a motor (51), a Hall sensor (50), a rotating metering plate (231), and a plurality of magnets (magnets in plate magnet block 231; as shown in Fig. 7), a rotating shaft (511) of the motor is connected to the driving shaft (as shown in Fig. 5), the powdered milk supply impeller forms a plurality of powdered milk holes (232), the magnets are arranged on the rotating metering plate (as shown in Fig. 6-7), a number of the magnets and distributions of the magnets are in accordance with the number and distributions of the powdered milk holes (as shown in Fig. 5-7), respectively, and the Hall sensor is connected to the control circuit board electrically (as shown in Fig. 9) and induces the magnets (line 331-333).

Li and Zhang combined fail to disclose wherein the vapor outlet is defined in the brewing funnel bracket.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vapor outlet in the brewing funnel bracket, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 4, Li and Zhang combined teach the instant heating smart milk maker as set forth above, wherein the powdered milk charge metering device further comprises a mixing rod (Li; 21), a top end of the driving shaft extends upwardly into the powdered milk box and connects to the mixing rod in a transmission way (Li; as shown in Fig. 4-5), a bottom end of the driving shaft forms a first guiding member (Li; inner 
Regarding claim 7, Li and Zhang combined teach the instant heating smart milk maker as set forth above, wherein a rotating grid number of the rotating metering plate of the powdered milk feeder drive device is fed back to a main control chip of the control circuit board in real time (Li; lines 100-105 and 120-134), and the rotating grid number of the rotating metering plate is controlled by adjusting the main control chip of the control circuit board, thereby controlling the amount of the powdered milk (Li; lines 100-105 and 120-134).
Regarding claim 10, Li and Zhang combined teach the instant heating smart milk maker as set forth above, wherein the body comprises a microswitch (54) for detecting whether the water tank is installed in place (Li; lines 155-157), and the microswitch is connected to the control circuit board electrically (Lines; 143-144).
Regarding claim 11, Li and Zhang combined teach the instant heating smart milk maker as set forth above, wherein a bottom (Li; bottom of 23) of the powdered milk supply impeller forms a plurality of dividing strips (Li; dividing strips between milk powder grids 232) which are radically extended (Li; as shown in Fig. 6-7), wherein an angle is formed between two neighboring diving strips (Li; as shown in Fig. 6-7), and the dividing strips does not extend through the geometric center of the powdered milk supply impeller (Li; as shown in Fig. 6-7).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed angle range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Zhang as set forth above, and further in view of Carbone (US 2012/0088022).
Regarding claim 5, Li and Zhang combined teach the instant heating smart milk maker as set forth above, wherein the hot water supply device comprises a heater (Li; 52), a water pump (Li; 53), an inlet temperature sensor (Li; 20) and an outlet temperature sensor (30) are respectively arranged at an inlet side and an outlet side of the heater in the waterway (Li; lines 58-62), a thermal cutoff (fuse 8) is formed on a surface of the heater (as shown in Fig. 9), the heater, the water pump, the inlet temperature sensor, and the outlet temperature sensor are connected to the control circuit board electrically (Li; as shown in Fig. 9).
Li and Zhang combined fail to disclose a check valve connected in series with the water pump and the heater in the waterway, and wherein the check valve is electrically connected to the control circuit board.
Carbone teaches an infant formula device comprising a check valve (206, 262) connected in series with the water pump (260) and the heater (280) in the waterway (234), and wherein the check valve is electrically connected to the controller (180).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Zhang and Carbone as set forth above, and further in view of Cao (CN 204617939), and further in view of Hui (CN 202136160).
Regarding claim 6, Li, Zhang and Carbone combined teach the instant heating smart milk maker as set forth above, wherein the hot water supply further comprises a power supply (Li; power supply controlled by power supply control board 58), and two ends of the heating pipe are connected to the power supply electrically (Li; as shown in Fig. 9).
Li, Zhang and Carbone combined fail to disclose wherein the heater comprises a water pipe and a heating pipe, the water pipe and the heating pipe both are spiral and parallel to each other, the water pipe and the heating pipe are coated with aluminum and die-cast together, the hot water supply further comprises a power supply, and two ends of the heating pipe are connected to the power supply electrically.
Cao teaches an instant heating milk machine (Fig. 1) comprising a heater (43) comprising a water pipe (431) and a heating pipe (432), the water pipe and the heating pipe both are spiral and parallel to each other (as shown in Fig. 4; p.0038), wherein the water pipe and the heating pipe are die-cast together (this limitation is considered product by process, therefore, little or no patentable weight is given); and wherein two 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heater of Li, Zhang and Carbone, with Cao, by providing spiral water and heating pipes arranged as taught by Cao, for the advantages of proper heat transfer and heat control.
Li, Zhang, Carbone and Cao combined fail to disclose wherein the water pipe and the heating pipe are coated with aluminum.
Hui teaches an instant heating type electric water heating device (Fig. 1) comprising a water pipe (1) and a heating pipe (2) coated with aluminum (p.0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the water and heating pipes of Li, Zhang, Carbone and Cao, with Hui, by coating the pipes with aluminum, for the advantages of great thermal conductivity.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Zhang as set forth above, and further in view of Cao (CN 204617939).
Regarding claim 8, Li and Zhang combined teach the instant heating smart milk maker as set forth above, wherein the body comprises a separated photoelectric liquid level sensor (54) for detecting water level (lines 142-157 and 309-313), the water tank, and the separated photoelectric liquid level sensor is connected to the control circuit board electrically (as shown in Fig. 9).
Li and Zhang combined fail to disclose has an optical vertebra arranged at a position corresponding to the separated photoelectric liquid level sensor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the body of Li and Zhang, with Cao, by providing an optical vertebra arranged at a position corresponding to the separated photoelectric liquid level sensor, for the advantages of having both visual and electric detection of the water level.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Zhang as set forth above, and further in view of Reid (US 2005/0252622).
Regarding claim 9, Li and Zhang combined teach the instant heating smart milk maker as set forth above, wherein the body comprises a photoelectric induction switch (Li; 55) for detecting a milk container (Li; lines 288-289), the photoelectric induction switch comprises an infrared light transmitter and an infrared light receiver (Li; line 289; inherently present in an IR sensor), and the photoelectric induction switch is connected to the control circuit board electrically (Li; as shown in Fig. 9).
Li and Zhang combined fail to disclose wherein the infrared light transmitter and infrared light receiver are separated by a black foam.
Reid teaches an infrared sensor (34) masked by an infrared absorbing material (31), such as a black plastics foam (p.0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the infrared sensor of Li and Zhang, with Reid, by .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Zhang as set forth above, and further in view of Midden (US 2015/0020691).
Regarding claim 12, Li and Zhang combined teach all the elements of the claimed invention as set forth above, except for, wherein the liquid outlet of the brewing funnel forms at least three guiding ribs at an inner surface thereof, avoiding dispersing and splashing of the mixed milk solution discharged from the liquid outlet.
Midden teaches a milk dispensing assembly (30) wherein the liquid outlet (76) of the brewing funnel (combination of 74 and 76) forms at least three guiding ribs (160) at an inner surface thereof (as shown in Fig. 4), avoiding dispersing and splashing of the mixed milk solution discharged from the liquid outlet (p.0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the liquid outlet of Li and Zhang, with Midden, by providing guiding ribs, for the advantages of properly directing the liquid downwardly for dispensing in the cup/container (p.0033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0303735, US 2014/0327162, US 2017/0127876 and US 2018/0153335.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
02/25/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761